Birdsong, Judge.
Appellant filed suit against appellee alleging fraud in the inducement to contract; subsequently, he amended his petition alleging a breach of warranty. After discovery, the appellant’s attorney withdrew as attorney of record and the appellant represented himself.
Although a pre-trial conference was held, no written order was taken. Both parties filed motions for summary judgment; the motions were denied. Subsequently, the case was tried before a jury and verdict rendered for the appellee. Motion for new trial was also denied. Held:
1. The failure to enter a pre-trial conference order *569was not error absent a showing of harmful error to the appellant. Yeomans v. Smith, 130 Ga. App. 574 (203 SE2d 926). None appears here.
Submitted January 30, 1978
Decided April 4, 1978.
Jerry Dawkins, pro se.
Louis F. Ricciuti, for appellee.
2. Appellant failed to object to the charge given by the trial court; therefore, the appellant is precluded from raising this issue for the first time on appeal. Jones v. Hutchins, 131 Ga. App. 808 (207 SE2d 224); Baxter v. Bryan, 122 Ga. App. 817 (178 SE2d 724).
3. There appears nothing in the record to indicate that the appellant was "sold out” by his attorney or that the trial court conducted the trial in any manner detrimental to the appellant; on the contrary, the trial court gave the appellant, as his own counsel, great latitude in the trial of his case.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.